On Application for Rehearing.
In his application for rehearing plaintiff in the suit below contends that we erred in the order issued in this proceeding for that the consultations between the plaintiff and his doctors, inquired about in interrogatories 10, 11, and 12, and 14(b), (c), and (d), occurred after the date on which the application for insurance was executed.
Interrogatories should be answered unless it appears affirmatively that the evidence sought is patently objectionable and inadmissible. Ex parte Driver, 255 Ala. 118, 50 So.2d 413. It is also axiomatic that if evidence is admissible under one *37theory it should be received, even though not admissible under every possible theory.
The complaint sets forth that the claim arises under a policy insuring against loss by medical expenses resulting from sickness originating after 15th July 1952.
Plaintiff’s claim arose from surgical and hospital bills incurred from hospitalization from 19 March 1953 to 19 April 1953 during which time an operation for removal of his gall bladder was performed.
It is thus a reasonable conclusion that the answers to the above interrogatories would tend to show whether the illness for which the claim was filed, i. e., removal of the gall bladder, originated prior to 15 July 1953.
The examination and findings by Drs. Meadows and Kesmodel on 30 June 1952, and 2 July 1952, clearly possess probative value in this aspect.
The evidence sought by the interrogatories pertaining to Dr. Durden’s examination and report to the plaintiff, made in September 1952, could also tend to shed light upon the originating date of plaintiff’s illness, and thus such evidence is of possible materiality in this suit.
Application overruled.